EXHIBIT 13 March 15, 2013 Annual Report to Stockholders Mild winter weather during the first quarter of 2012 allowed us to begin the year with improved sales volumes; however, it was unclear whether the increase in sales volume was simply due to the favorable weather conditions or if it was an indication of the beginning of the recovery in our market area. As the year progressed, all indications were that the worst of the recession in our market area was over and that the recovery had begun. Our net sales for each quarter of 2012 exceeded net sales for the similar quarter of 2011 resulting in a total annual increase of $29.7 million – from $122.1 million in 2011 to $151.8million in 2012. The higher sales volumes created the need for higher production levels allowing us to operate more efficiently and ultimately resulted in an increase in our gross profit of $3.5 million. Contributing to our higher earnings was a 14.5% increase in our cement sales volume during 2012 as compared to 2011 and a 29.4% increase in our ready-mixed concrete sales volume during the same time period. Gross profit in the Ready-Mixed Concrete Business was adversely affected by losses on construction contracts which occurred as we transitioned from having too few contracts to having multiple bids accepted at the same time. Strategic changes in our processes, from bidding through completion of the contract, are being implemented to lessen risks and improve returns on future projects. Other income includes a gain on the sale of equity investments of $4.2 million in 2012 compared to a $5.1million gain in 2011. Net income for 2012 totaled $3.2 million compared to $1.6 million for 2011. In December 2012, the Environmental Protection Agency amended the National Emission Standard for Hazardous Air Pollutants (NESHAP) altering some of the emission limitations and extending the compliance deadline from September 2013 to September 2015. Our 2013 capital expenditure plans include modifying the roller mill as the next step toward NESHAP compliance. Other cement manufacturing equipment will be modified in the following two years in order to become NESHAP compliant. Additional capital expenditures are planned during 2013 in both the Cement Business and Ready-Mixed Concrete Business to keep our facilities and equipment well-maintained and up-to-date in anticipation of further improvements in our market. We project our capital expenditures during 2013 will exceed our 2012 capital expenditures; however, we believe we can finance our planned capital expenditures with a mixture of cash from operations and our existing credit agreement. The Portland Cement Association’s latest forecast projects an 8.1% growth in cement consumption in 2013 with the majority of the growth occurring later in the year. We look forward to the increased demand for our products and wish to recognize our many loyal customers and our dedicated employees who are committed to providing high quality products and excellent service. With the continued support of our steadfast stockholders and the blessings and support of our Heavenly Father, we will strive to meet the challenges of the coming year. Thank you for your support and God Bless. Walter H. Wulf, Jr. President and Chairman of the Board The Monarch Cement Company and Subsidiaries Selected Financial Data For the Five Years Ended December 31, 2012 (Dollar amounts in thousands except per share data) Net sales $ Net income $ Net income per share Total assets $ Long-term debt obligations $ Cash dividends declared per share Stockholders’ equity per share Description of the Business The Monarch Cement Company (Monarch) was organized as a corporation under the laws of the State of Kansas in 1913.Since its inception, Monarch has been engaged in the manufacture and sale of portland cement. The manufacture of portland cement by Monarch involves the quarrying of clay and limestone and the crushing, drying and blending of these raw materials into the proper chemical ratio.The raw materials are then heated in kilns to 2800º Fahrenheit at which time chemical reactions occur forming a new compound called clinker.After the addition of a small amount of gypsum, the clinker is ground into a very fine powder that is known as portland cement.The term “portland cement” is not a brand name but is a term that distinguishes cement manufactured by this chemical process from natural cement, which is no longer widely used.Portland cement is the basic material used in the production of ready-mixed concrete that is used in highway, bridge and building construction where strength and durability are primary requirements. Subsidiaries of Monarch (which together with Monarch are referred to herein as the “Company”) are engaged in the ready-mixed concrete, concrete products and sundry building materials business.Ready-mixed concrete is manufactured by combining aggregates with portland cement, water and chemical admixtures in batchplants.It is then loaded into mixer trucks and mixed in transit to the construction site where it is delivered to the contractor.Concrete products primarily include pre-formed components produced by the Company that areready for use in the construction of commercial buildings, institutional facilities and parking garages. As used herein, “Cement Business” refers to our manufacture and sale of cement and “Ready-Mixed Concrete Business” refers to our ready-mixed concrete, concrete products and sundry building materials business. 1. Lines of Business The Company is engaged in two lines of business – Cement Business and Ready-Mixed Concrete Business. The marketing area for Monarch’s products, which is limited by the relatively high cost of transporting cement, consists primarily of the State of Kansas, the State of Iowa, southeast Nebraska, western Missouri, northwest Arkansas and northern Oklahoma.Included within this area are the metropolitan markets of DesMoines, Iowa; Kansas City, Missouri; Springfield, Missouri; Wichita, Kansas; Omaha, Nebraska; Lincoln, Nebraska; Fayetteville, Arkansas and Tulsa, Oklahoma.Sales of cement are made primarily to contractors, ready-mixed concrete plants, concrete products plants, building materials dealers and governmental agencies. Monarch cement is delivered either in bulk or in paper bags and is sold under the “MONARCH” brand name. The cement is distributed both by truck and rail, either common or private carrier. Subsidiaries of Monarch sell ready-mixed concrete, concrete products and sundry building materials in Monarch’s primary market. The following table sets forth for the Company’s last three fiscal years the percentage of total sales by the (1) Cement Business and (2) Ready-Mixed Concrete Business: Total Sales December 31, Cement Business 35.3% 38.3% 40.8% Ready-Mixed Concrete Business 64.7% 61.7% 59.2% 100.0% 100.0% 100.0% Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Annual Report, our Form 10-K report and our other reports filed with the Securities and Exchange Commission (SEC) constitute “forward-looking information”.Except for historical information, the statements made in this report are forward-looking statements that involve risks and uncertainties.You can identify these statements by forward-looking words such as “should”, “expect”, “anticipate”, “believe”, “intend”, “may”, “hope”, “forecast” or similar words.In particular, statements with respect to variations in future demand for our products in our market area or the future activity of federal and state highway programs and other major construction projects; the timing, scope, cost,benefits of and source of funding for our proposed and recently completed capital improvements; our forecasted cement sales; the timing and source of funds for the repayment of our line of credit; our ability to pay dividends at the current level; the timing and/or collectability of retainage; our anticipated expenditures for benefit plans;our anticipated increase in solid fuels and electricity required to operate our facilities and equipment; and the impact of climate change on ourbusinessare all forward-looking statements. You should be aware that forward-looking statements involve known and unknown risks, uncertainties and other factors that may affect the actual results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among others: 2. ·general economic and business conditions; · competition; · raw material and other operating costs; · costs of capital equipment; · changes in business strategy or expansion plans; · demand for our Company’s products; · cyclical and seasonal nature of our business; · the effect of weather on our business; · the effect of environmental and other governmental regulations; · the availability of credit at reasonable prices; and · the effect of federal and state funding on demand for our products. We have described under the caption “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2012 and in other reports that we file with the SEC from time to time, additional factors that could cause actual results to be materially different from those described in the forward-looking statements. Other factors that we have not identified in this report could also have this effect. You are cautioned not to put undue reliance on any forward-looking statements, which speak only as of the date they were made. Results of Operations Ready-Mixed Cement Concrete Business Business Consolidated For the Year Ended December 31, 2012 Sales to unaffiliated customers $ $ $ Income (loss) from operations ) For the Year Ended December 31, 2011 Sales to unaffiliated customers $ $ $ Income (loss) from operations ) ) For the Year Ended December 31, 2010 Sales to unaffiliated customers $ $ $ Income (loss) from operations ) See Note 9, Lines of Business, of Notes to Consolidated Financial Statements for further discussion of each of the Company’s reportable operating lines of business. GeneralOur products are used in residential, commercial and governmental construction. In recent years, the Company has spent substantial sums on major plant modifications designed to increase our cement production capacity to meet our customers’ needs and to improve our production processes. We do not anticipate making any further enhancement of our production processes in the foreseeable future other than those required to meet emission limitations included in the latest regulations issued by the Environmental Protection Agency (EPA). The Companyshut down its cement production facility and laid off the majority of its cement production employees during the first quarter of 2012 due to the continued weakness in the construction industry. Mild weather during the layoff allowed some construction projects to continue through the winter, increasing cement sales, reducing inventory at a faster rate than projected and shortening the length of layoff. Following a three week layoff, the employees were recalled to begin approximately three weeks of equipment repairs prior to resuming production. The Company normally performs repairs and maintenance every winter, but the decision to use employees or outside contractors is determined by anticipated sales demand, by whether we have the internal expertise and by our inventory target levels. Based on sales 3. forecasts and inventory levels, the Company elected to reduce cement production inthe first quarter of 2012, 2011 and2010 to undertake plant repairs and maintenance, largely using our own production personnel. During the remainder of the year, the Company evaluates inventory levels and sales forecasts to determine if reductions in cement production are warranted and can be scheduled around maintenance needs. In addition to costs that vary with the volume of production, our cost of sales includes certain fixed costs that do not vary with the volume of production. We have extremely limited ability to reduce these fixed costs in the short term. As a result, lower production levels which result from extended shutdowns generally have, and in 2011 and 2010 had, a negative impact on our gross profit margins. The Portland Cement Association’s (PCA) latest forecast sites improving underlying economic fundamentals, the existence of large pent-up demand balances and the diminishment of economic fiscal cliff uncertainty as the drivers of strong growth rates in 2013 and an increase in cement consumption. PCA expects an 8.1% growth in cement consumption in 2013 which is significantly higher than the mild volume gains projected in its fall 2012 report. The upward revisions reflect adjustments made in light of the recent fiscal cliff accord, recognition of stronger economic momentum and markedly more optimistic assessments regarding residential construction activity. 2012 Compared to 2011Consolidated net sales for the year ended December 31, 2012 were approximately $151.8 million, an increase of $29.7 million as compared to the year ended December 31, 2011. Sales in our Cement Business were higher by $6.8 million while sales in our Ready-Mixed Concrete Business increased $22.9 million. Cement Business sales increased $6.8 million due to a 14.5% increase in volume sold. Ready-mixed concrete sales increased $15.0 million due to a 29.4% increase in cubic yards sold and $0.2 million due to price increases. In addition, construction contract sales in the Ready-Mixed Concrete Business increased $7.7 million. Consolidated cost of sales for 2012 were $26.2 million higher than cost of sales for 2011. Cost of sales in our Cement Business decreased $1.6 million, while cost of sales in our Ready-Mixed Concrete Business increased $27.8 million. Cement Business cost of sales increased $5.5 million due to the 14.5% increase in volume sold.This was more than offset by a $7.1 million decrease primarily due to lower production costs resulting from the efficiencies of higher production levels. Ready-Mixed Concrete Business cost of sales increased $14.5 million due to the 29.4% increase in cubic yards of ready-mixed concrete sold and $0.2 million due to increases in direct material costs. Ready-Mixed Concrete Business cost of sales also increased by $13.1 million as a result of increased construction contract sales. As a result of the above sales and cost of sales factors, our overall gross profit rate for the year ended December 31, 2012 was 11.0% compared to 10.7% for the year ended December 31, 2011.The gross profit rate for Ready-Mixed Concrete Business dropped from 5.3% for 2011 to (0.9)% for 2012. The segment’s gross profit rate decline was largely due to the deterioration of the gross profit margin in construction contract sales in 2012. During the economic downturn we substantially reduced our workforce in the construction contract division keeping primarily key personnel on staff. In 2012, we significantly increased the number of construction contracts we were awarded, requiring a larger skilled workforce than we had in place. Finding the personnel with the needed skills proved challenging at best, requiring additional training of new personnel and, in some cases, contracting out work we had intended to perform in house in an attempt to meet construction deadlines. These factors resulted in cost overruns and a gross loss from operations in our Ready-Mixed Concrete Business. The Cement Business gross profit rate improved from 19.4% for 2011 to 32.7% for 2012 which reflects the improvement in overall sales volume combined with efficiencies of higher production levels in 2012. Selling, general and administrative expenses increased by $0.3 million or 1.6% for the year ended December 31, 2012 as compared to the year ended December 31, 2011.These costs are normally considered fixed costs that do not vary significantly with changes in sales volume. 4. Other, net contains miscellaneous nonoperating income (expense) items excluding interest income, interest expense, gains (losses) on sale of equity investments, realized loss on impairment of equity investments and dividend income. Significant items in Other, net for 2012 include farm income of approximately $149,000. Significant items in Other, net for 2011 include proceeds from scrap sales of approximately $150,000. During 2011, there was a $0.4 million impairment loss recorded on equity investments due to impairments that were other-than-temporary while no impairment losses were recorded in 2012. See Note 2, Investments, of Notes to Consolidated Financial Statements for further discussion. The Company also recognized $4.2 million and $5.1 million in gains for 2012 and 2011, respectively, from the sale of available-for-sale equity securities. The effective tax rates for 2012 and 2011 were 28.0% and 13.4%, respectively. The Company’s effective tax rate differs from the federal and state statutory income tax rate primarily due to the effects of percentage depletion. During 2012 and 2011, percentage depletion decreased the effective tax rate by 18.1% and 15.1%, respectively. In 2012, the effective tax rate increased 10.0% as a result of the effects of the valuation allowance. 2011 Compared to 2010Consolidated net sales for the year ended December 31, 2011 were approximately $122.1 million, an increase of $0.9 million as compared to the year ended December 31, 2010. Sales in our Cement Business were lower by $2.6 million while sales in our Ready-Mixed Concrete Business increased $3.5 million. Cement Business sales decreased $1.9 million due to a 3.8% decrease in volume sold and $0.7 million due to price decreases. Ready-mixed concrete sales increased $4.5 million of which $4.0 millionis attributable to an 8.6% increase in cubic yards sold and $0.5 million to price increases. These increases werepartially offset by a $1.0 million decrease in the sale of block, brick and other sundry items. Consolidated cost of sales for 2011 were $4.0 million higher than cost of sales for 2010. Cost of sales increased in our Cement Business and our Ready-Mixed Concrete Business by $1.9 million and $2.1 million, respectively. Cement Business cost of sales decreased $1.4 million due to the 3.8% decrease in volume sold and was more than offset by the$3.3 million increaserelated to higher production costsresulting from the continuation of fixed costs during production shutdowns and the inefficiencies of lower production levels.Ready-Mixed Concrete Business cost of sales increased$4.0 million due to the 8.6% increase in cubic yards of ready-mixed concrete sold partially offset bydecreases in delivery costs and direct material costs of $0.8million. Ready-Mixed Concrete Business cost of sales declined $0.6 million due to decreases indirect and indirect costs for construction contracts in 2011 even thoughconstruction contract sales remained virtually the same as those in 2010.TheReady-Mixed Concrete Business segment also realized a $0.5 million decrease inblock, brick and other sundry items cost of sales. As a result of the above sales and cost of sales factors, our overall gross profit rate for the year ended December 31, 2011 was 10.7% compared to 13.4% for the year ended December 31, 2010.The decline was primarily due to the Cement Business in which the gross profit rate dropped from27.5% for 2010 to 19.4% for 2011.TheReady-Mixed ConcreteBusiness gross profit rate improved slightly from 3.6% for 2010 to 5.3% for 2011. Other, net contains miscellaneous nonoperating income (expense) items excluding interest income, interest expense, gains (losses) on sale of equity investments, realized loss on impairment of equity investments and dividend income. Significant items in Other, net for 2011 include proceeds from scrap sales of approximately $150,000. Significant items in Other, net for 2010 include farm income of approximately $154,500, a gain of $700,000 related to the sale of a nonoperating asset and proceeds from scrap sales of approximately $51,000. 5. During 2011, there was a $0.4 million impairment loss recorded on equity investments due to impairments that were other-than-temporary while the Company realized a $0.9 million impairment loss for 2010. See Note 2, Investments, of Notes to Consolidated Financial Statements for further discussion. The Company also recognized $5.1 million in gains for 2011 while slight losses were recognized in 2010 from the sale of available-for-sale equity securities. The effective tax rates for 2011 and 2010 were13.4% and 394.3%, respectively. The Company’s effective tax rate differs from the federal and state statutory income tax rate primarily due to the effects of percentage depletion.For the year 2010, the Company incurred a book loss before taxes of $(76,078) while its taxable income was approximately $2.5 million before percentage depletion and the domestic production activities deduction. The differences between the book loss before taxes and taxable income before percentage depletion and the domestic production activities deduction were primarily timing differences resulting in an increase in the Company’s deferred tax asset.For example, in 2010, the Company’s net periodic post-retirement benefit cost expensed on the books was $3.1 million; however, the Company’s tax deduction was limited to its actual contributions of $1.3 million. The difference of $1.8 million is a timing difference between book and taxable income which increased our deferred tax asset by approximately $0.8million. As the Company’s net income decreased, the permanent differences between book and taxable income for percentage depletion and domestic production activities did not decrease proportionately resulting in a reduction in our effective tax rate. The tax deductions for percentage depletion and domestic production activities are permanent book tax differences that resulted in a reduction in taxable income from approximately $2.5 million to $0.8 million. During 2010, percentage depletion increased the tax benefit and changed the effective tax rate by 725.6%. During 2011, percentage depletion decreased the effective tax rate by 15.1%. The effective tax rate for 2010 was also affected by an income tax charge of $685,000 recorded during the first quarter of 2010 as a result of the Patient Protection and Affordable Care Act, as modified by the Health Care and Education Reconciliation Act of 2010. As a result of this legislation, beginning in 2013, we will no longer be able to claim an income tax deduction for prescription drug benefits provided to retirees that were subsequently reimbursed under the Medicare PartD retiree drug subsidy. During 2010, the income tax charges related to postretirement benefits decreased our tax benefit which changed the effective tax rate by 900.4%. Liquidity The Company considers all liquid investments with original maturities of three months or less which we do not intend to roll over beyond three months to be cash equivalents. At December 31, 2012 and 2011, cash equivalents consisted primarily of money market investments and repurchase agreements with various banks.At December 31, 2012, the Company had $1.3 million in sweep arrangement accounts that were not covered by FDIC’s general deposit insurance. See Note 1(e), Cash Equivalents, of Notes to Consolidated Financial Statements for further discussion. We are able to meet our cash needs primarily from a combination of cash from operations, sale of equity investmentsand bank loans. Net cash provided by operating activities totaled $10.3 million for 2012, a $3.4 million increase from 2011. The positive cash flow from operating activities generated during 2012 wasprimarily driven by the $3.2million net income andfavorable changes in accounts payable and accrued liabilities partially offset by unfavorable changes in receivables, inventories and refundable income taxes.Net income for 2012 includesrealized gains of $4.2 million from the disposal of available-for-sale equity securities and is not indicative of the operating margins for the period. The unfavorable change in inventories is a result of increases in finished cement, work in process inventories and operating and maintenance supplies of 6. $1.4million, $1.7 million and $1.4 million, respectively. The increases in finished cement and work in process inventories are the result of production increases in excess of higher sales volumes. These production increases were planned to compensate for lost production while our facilities are down during the first quarter of 2013 for installation of equipment related to National Emission Standard for Hazardous Air Pollutants (NESHAP) projects. For further discussion on NESHAP, see “Capital Resources” below. The increase in operating and maintenance supplies was primarily due to purchases of repair parts and supplies related to maintenance projects scheduled to be performed in the Cement Business while the production facilities are down. The unfavorable $1.3 million increase in cash used for receivables is primarily related to our construction contracts. The unfavorable $1.1million change in refundable income taxes is the result of our quarterly estimated tax payments exceeding our 2012 taxes which were based on annualized income as of September 2012. Net cash provided by operating activities totaled $7.0 million for 2011, a $6.9 million decrease from 2010. The positive cash flow from operating activities generated during 2011 wasprimarily driven by the $1.6million net income and favorable changes in inventories partially offset by unfavorable changes in receivables. Net income for 2011 includes realized gains of $5.1 million from the disposal of available-for-sale equity securities and is not indicative of the operating margins for the period. The favorable change in inventories is a result of the $1.7 million decrease in finished cement, the $0.7 million decrease in work in process inventories and the $0.5 million decrease in building products which was partially offset by an unfavorable $0.6 million increase in fuel, gypsum, paper sacks and other inventory. The unfavorable $3.6million increase in cash used for receivables is primarily a result of higher sales in December 2011 compared to December 2010. Net cash provided by operating activities totaled $13.9 million for 2010, a $4.8 million decrease from 2009.The positive cash flow from operating activities generated during 2010 wasprimarily driven by the $0.2million net income and favorable changes in inventories and postretirement benefits and pension expense partially offset by unfavorable changes in accounts payable and accrued liabilities. Net income for 2010 reflects the decline in overall sales volume combined with some decline in gross profit margins. Net income also includesrealized losses of $0.9 million on the impairment of available-for-sale equity securities. Cash was provided by the $1.8million decrease infuel, gypsum, paper sacks and other inventoriesprimarilyresulting from the consumption of coal and petroleum coke in the production process exceeding purchases.The $2.4 million favorable change in postretirement benefits and pension expense was primarily due to the$2.6 millionchange related to postretirement benefits. Accounts payable and accrued liabilities declined approximately $2.3 million in 2010 from 2009 levels primarily due to a decline in prepayments held on account in accrued liabilities. Net cash used for investing activities totaled$1.3 millionin2012. The cash used for investing activities during 2012 was primarily for the acquisition of $8.1 million ofproperty, plant and equipment which was partially offset by cash inflows from the sale of $6.8 million of available-for-sale equity securities. For a discussion of the property, plant and equipment acquisitions, see “Capital Resources” below. Net cash used for investing activities totaled $3.3 million in 2011. The cash used for investing activities during 2011 was primarily for the acquisition of $7.9 million ofproperty, plant and equipment and $3.5 million of available-for-sale equity securities partially offset by cash inflows from the sale of $8.3million of available-for-sale equity investments.The capital expenditures were almost equally divided between the Cement Business and Ready-Mixed Concrete Business and were for routine equipment purchases. Net cash used for investing activities totaled $6.0 million in 2010. The cash used for investing activities during 2010 was primarily for the acquisition of $6.2 million ofproperty, plant and equipment and $1.0 million of available-for-sale equity securities partially offset by the cash inflow from the sale of 7. $0.7million in nonoperating assets. The capital expenditures were almost equally divided between the Cement Business and Ready-Mixed Concrete Business and were for routine equipment purchases. Net cash used for financing activities totaled $8.8 million, $5.3 million and $7.3 million for 2012, 2011 and 2010, respectively. The differences were primarily due to the purchases of $2.6 million of capital stock in 2011, loan proceeds of $3.1 million in 2012, changes in the line of credit balance each year and a $0.9 million payment in 2012 of the Company’s cash dividends that is typically paid in January of the following year.The line of credit was used to cover operating expenses and for capital expenditures. See Note4, Line of Credit and Long-Term Debt, of Notes to Consolidated Financial Statements fora discussion of theCompany’s credit agreements.The term loan, which originated in 2000,was used to help finance the expansion project at our cement manufacturing facility. The line of credit is used to cover operating expenses primarily during the first half of theyear when we build inventory due to the seasonality of our business and for capital expenditures. The advancing term loan will be primarily used to help finance our NESHAP capital expenditures. For further discussion on NESHAP, see “Capital Resources” below. Our Boardof Directors has given management the authority to borrow a maximum of $50 million. We have not discussed additional financing with any banks or other financial institutions as we do not anticipate the need for financing beyond that available to us under our credit agreement. If additional financing is needed, no assurances can be given that we will be able to obtain it on favorable terms, if at all. Contractual obligations at December 31, 2012, consisting of maturities on long-term debt, estimated interest payments on debt, pension, postretirement benefit obligations and open purchase orders are asfollows: Thereafter Long-term debt $ - Interest payments - Pension - Postretirement benefit obligations Open purchase orders - Total $ The long-term debt obligation consistsof a note related to the acquisition of Kay Concrete Materials Co. (Kay Concrete), short and long-term portions of noncompete payment obligations and the Company’s term loan and revolving note which are assumedto bepaid off atmaturity. The interest payments arefor the term loan based oninterest rates in the current credit agreement. The Company has been required to make a pension contribution each of the past three years. In 2012, 2011 and2010, the Company contributed approximately $3.5 million, $3.2 million and $2.3 million, respectively, to the pension fund. No estimates of required pension payments have been asked for orscheduled beyond 2013.Based on the pension laws currently in effect, any resulting increases in minimum funding requirements could cause a negative impact to our liquidity. See Pension Plans in Note 6, Pension and Other Postretirement Benefits, of Notes to Consolidated Financial Statements for disclosures about 2012 pension contributions. Each segment of the cement manufacturing process requires significant investment in major pieces of equipment. Once installed, this equipment, if properly maintained, can function for many years. Generally we spend several million dollars each year on preventive maintenance and equipment repairs; however, capital expenditures vary from year to year. A piece of equipment that costs $25 - $30 million may remain in service for fifty years. After a period of time, this equipment may be modified to incorporate the latest technology, increasing its efficiency and production capacity and extending its useful life. Modifications may also be required to comply with environmental regulations. In the years Monarch invests in major equipment replacements or enhancements, current operations do not generate enough cash to pay for the improvements, 8. requiring us to use our cash on hand or bank financing. As projects are completed, we seek to reduce the amount needed for major capital expenditures, allowing us to pay off any outstanding bank loans and accumulate cash for the next major plant improvement. The Company has capital improvement projects in the planning and design phases in addition to projects already in progress. For discussion of these projects, see “Capital Resources” below. We anticipate 2013 capital expenditureswill exceed 2012 levels, but we do not anticipate the needforbank financingin addition to that available under the existing line of credit and the advancing term loan. Under the terms and conditions of theloanagreement effective for 2012, the Company’s ability to pay dividends was subject to its satisfaction of certain financial covenants that the Company was in compliance with at year end. The Company was required to maintain atangible net worthafter accumulated other comprehensive income (loss) of $85.0 million, maintain a minimum tangible net worth before accumulated other comprehensive income (loss) of $95.0 million and restrict cash dividends in any fiscal year to a maximum of $3.8 million. In November 2012, our current lender granted the Company a waiver which enabled the Board of Directors in their December meeting to authorize the payment in December 2012 of $0.9 million of the Company’s cash dividends that are typically paid in January of the following year which resulted in five dividend payments made in 2012. Each was declared as a $0.23 per share dividend by the Board of Directors.For several years prior to 2012, the Company paid a dividend four times during the year - January, March, June and September. Under the terms and conditions of our new credit agreement entered into on December 31, 2012, the Company’s ability to pay dividends is subject to its satisfaction of the requirements to maintain a minimum tangible net worth after accumulated other comprehensive income (loss) of $85.0 million and maintain a minimum tangible net worth before accumulatedother comprehensive income (loss) of $95.0 million.The requirements could impact the Company’s ability to pay andthe size ofdividends in the future. Although dividends are declared at the Board’s discretion and could be impacted by therequirements of the Company’sloanagreement, we project future earnings will support the continued payment of dividends at the current level (four quarterly dividends of $0.23 per share). Financial Condition Total assets as of December 31, 2012 were $181.3 million, an increase of $7.6 million since December31, 2011.Receivables increased $1.3 million primarily as a result of an increase in receivables related to construction contracts. See “Results of Operations, 2012 Compared to 2011” above for further discussion of construction contracts. Total inventories increased approximately $4.9 million primarily due to increases in finished cement, work in process inventories and operating and maintenance supplies of $1.4million, $1.7 million and $1.4 million, respectively. The increases in finished cement and work in process inventories are the result of production increases in excess of higher sales volumes. These production increases were planned to compensate for lost production while our facilities are down during the first quarter of 2013 for installation of equipment related to NESHAP projects. For further discussion on NESHAP, see “Capital Resources” below. The increase in operating and maintenance supplies was primarily due to purchases of repair parts and supplies related to maintenance projects scheduled to be performed in the Cement Business while the production facilities are down. The Company’s quarterly estimated tax payments, based on annualized income as of September 2012, exceeded our 2012 taxes which resulted in an increase in refundable income taxes of $1.1 million. Investments increased $7.4 million primarily due to increases in thefair valueofavailable-for-sale equitiesheld. Deferred income tax asset decreased $3.5million primarily as the result of the $4.0 million increase in deferred tax liability associated with a $10.0 million increase in unrealized gains on available-for-sale equities as of December 31, 2012 over December 31, 2011. Property, plant and equipment, net of approximately $11.7 million in depreciation and 9. depletion expense, increased$3.5 million primarily due to expenditures of approximately $8.2 million. See “Capital Resources” below for further discussion. Accounts payable increased $5.7 million primarily due to increased payables related to NESHAP projects in the Cement Business and increased payables related to the higher construction contract volumes in the Ready-Mixed Concrete Business. Other accrued liabilities decreased by $0.7 million in 2012 from 2011 levels primarily due to a $0.9 million decline in Dividends payable. The Board of Directors authorized payment in December 2012 of $0.9 million of the Company’s cash dividends that are typically paid in January of the following year which resulted in five dividend payments made in 2012 instead of the normal four. See “Liquidity” above for further discussion.Indebtedness decreased about $4.1 million during 2012 primarily due to decreased utilization of our line of credit. During 2012, we adjusted the pension liability, resulting in a decrease in long-term accrued pension expense of $0.4 million and a decrease in stockholders’ equity of $0.6 million. The decrease in stockholders’ equity was due to a current year actuarial loss. We also adjusted the postretirement liability, resulting in an increase in accrued postretirement expense of $2.9 million and a decrease in stockholders’ equity of $0.6million. The decrease in stockholders’ equity was due to a current year actuarial loss. Actuarial gains (losses) are a measure of the difference between actual experience and that expected based upon the actuarial assumptions between two measurement dates.The gains (losses) are directly calculated and are amortized over average expected future service, to the extent that such gains (losses) are greater than 10% of the greater of the Accrued Postretirement Benefit Obligation and the Plan’s assets. Stockholders’ equityincreased $4.3 million(4.4%) during 2012 primarily as a result of net income and thechanges in accumulated other comprehensive income (loss) related tounrealized appreciation on available-for-sale equity securities which were partially offset by dividends and the change in postretirementand pension in accumulated other comprehensive income (loss). Basic earnings were $0.79 per share and cash dividends declared were $0.92 per share for 2012. Capital Resources The Company historically invests $10 million to $12 million per year on capital expenditures to keep its equipment and facilities in good operating condition. Property, plant and equipment expenditures for the year 2012 totaled $8.2 million. Approximately 75% of these expenditures were related to the Cement Business primarily for projects related to NESHAP compliance and 25% were related to the Ready-Mixed Concrete Business for routine equipment purchases.Cash expenditures for property, plant and equipment for 2012 totaled approximately $8.1 million, excluding the amounts that are included in accounts payable. The Company does not currently meet certain emission limitations included in the latest regulations issued by the EPA. For discussion on the regulations, see “Environmental Regulations” below.In 2010, the EPA published modifications to the NESHAP regulations with a compliance date for all U.S. cement plants of September 9, 2013. The Company formulated a strategy to attempt to achieve compliance with the then existing regulations and in 2011 began installing additional pollution control equipment in its Cement Business. In December 2012, the EPA issued a final rule amending NESHAP again with a new compliance date of September 2015. As a result of the rule revisions, the Company will reassess its NESHAP strategy and planned capital expenditures, but major modifications to our approach appear unlikely at this time. We have completed installation of a hydrated lime injection system and additional dust collectors on one kiln at a cost of $0.4 million and $2.2 million, respectively. We have also initiated plans to modify our roller mill and related equipment at an estimated cost of $7.5 million dollars. Other planned modifications (andestimated cost) which are in various phases of implementation include additional dust collectors on our second kiln ($1.5 million) and upgraded dust collectors on both clinker coolers ($4.0 million). To date, we have expended $9.0 million towards projects related to NESHAP compliance. Cost estimates will be updated as the modifications are engineered and priced for our facility. There is no proven technology that enables us to give 100% assurance that we can reach the limits required by the new regulations; however, we feel compliance is possible at our modern facility. The Company plans to invest in other miscellaneous equipment and facility improvements in both the Cement Business and Ready-Mixed Concrete Business in 2013.These expenditures, plus the ones discussed in the above paragraphs related to NESHAP compliance, are expected to reach approximately $11.0 million during 2013 and to be funded with a mixture of cash from operations and bank loans. We do not anticipate the need for additional bank financing beyond the amount available through our advancing term loan and revolving line of credit. Accounting PoliciesThe critical accounting policies with respect to the Company are those related to pension benefits, postretirement benefits and long-lived assets. Monarch has defined benefit pension plans covering substantially all permanent employees in the Cement Business. Plans covering staff (salaried) employees provide pension benefits that are based on years of service and the employee’s last sixty calendar months of earnings or the highest five consecutive calendar years of earnings out of the last ten calendar years of service, whichever is greater. Plans covering production (hourly) employees provide benefits of stated amounts for each year of service. Generally, Monarch’s funding policy is tocontribute annually an amount within the minimum/maximum range of tax deductible contributions. Contributions are intended to provide for benefits attributed to service to date and for those expected to be earned in the future. Monarch expects 2013 cash expenditures for these plans to be approximately$2.5 million. Monarch also provides other postretirement employee benefits including health care and life insurance benefits to all retired employees in the Cement Business who, as of their retirement date, have completed ten or more years of credited service under the pension plans and retire with an immediate pension. These benefits are self-insured by Monarch and are paid out of Monarch’s general assets. Monarch expects 2013 cash expenditures for postretirement benefits to be approximately $1.6 million. We account for our pension plans in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 715-30, “Defined Benefit Plans - Pension” and our postretirement benefits in accordance with FASB ASC 715-60, “Defined Benefit Plans - Other Postretirement”.ASC 715-30 and 715-60 require us to make various estimates and assumptions, including discount rates used to value liabilities, expected rates of return on plan assets, salary increases, employee turnoverrates, anticipated employee mortality rates and expected future healthcare costs.The estimates we used are based on our historical experience as well as current facts and circumstances and are updated at least annually.These sections of the ASC also require us to recognize the entire overfunded or underfunded status of our defined benefit and postretirement plans as assets or liabilities in the statement of financial position and to recognize changes, net of taxes, in that funded status in the year in which the changes occur through comprehensive income. The Company continually evaluates whether events or changes in circumstances have occurred that would indicate that the carrying amount of long-lived assets may not be recoverable. An impairment loss would be recognized when estimated future cash flows expected to result from the use of the asset and its eventual disposition is less than its carrying amount.Examples of events or circumstances that could trigger a review could include, but are not limited to, a prolonged economic downturn, current period operating or cash flow losses combined with a history of losses or a forecast of continuing losses associated with the use of an asset or asset group, technological advances in equipment, accumulated costs related to the construction of production equipment or facilities that are significantly higher than originally expected and a significant adverse change in legal factors or in the business climate that could affect the value of a long-lived asset including an adverse action or assessment by a regulator. Various factors that the Company considers in its review include changes in expected use of the assets, changes in technology, changes in operating performance and changes in expected future cash flows. No asset impairment was recognized during the years ended December 31, 2012or 2011. The following additional accounting standard was recently adopted by the Company: In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04, “Fair Value Measurement – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS”, which updated the guidance in ASC Topic 820. The amendments in this ASU result in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. Generally Accepted Accounting Principles (GAAP) and International Financial Reporting Standards (IFRS). The amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements to ensure that U.S. GAAP and IFRS fair value measurement and disclosure requirements are described in the same way. The ASU also provides for certain changes in current GAAP disclosure requirements, for example with respect to the measurement of Level 3 assets and for measuring the fair value of an instrument classified in a reporting entity’s shareholders’ equity. The amendments in this update were effective for the Company beginning January 1, 2012 and they did not have a material impact on our disclosures or our consolidated financial statements. See Note 12, Future Change in Accounting Principles, of Notes to Consolidated Financial Statements for information concerning the accounting pronouncements issued by the Financial Accounting Standards Board that will be effectivein future periods. Accounting and Disclosure Rules ImpactGenerally accepted accounting principles and accompanying accounting pronouncements, implementation guidelines and interpretations for many areas of our business, such as revenue recognition, accounting for investments, fair value estimates and accounting for pension and postretirement, are very complex and involve significant and sometimes subjective judgments.Changes in these rules or their interpretation could significantly impact our reported earnings and operating income and could add significant volatility to those measurements in the future, without a corresponding change in cash flows. Market RisksMarket risks relating to the Company’s operations result primarily from changes in demand for our products. Construction activity has been adversely impacted by the global financial crisis even though interest rates are at historically low levels. A continuation of the financial crisis, including a scarcity of credit, or a significant increase in interest rates could lead to a further reduction in construction activities in both the residential and commercial market. Budget shortfalls during economic slowdowns could cause money to be diverted away from highway projects, schools, detention facilities and other governmental construction projects. Reduction in construction activity lowers the demand for cement, ready-mixed concrete, concrete products and sundry building materials. As demand decreases, competition to retain sales volume could create downward pressure on sales prices. The manufacture of cement requires a significant investment in property, plant and equipment and a trained workforce to operate and maintain this equipment. These costs do not materially vary with the level of production. As a result, by operating at or near capacity, regardless of demand, companies can reduce per unit production costs. The continual need to control production costs encourages overproduction during periods of reduced demand. See Note 7, Significant Estimates and Certain Concentrations, of Notes to Consolidated Financial Statements for further discussion. The Company invests in equity investments which are subject to market fluctuations.The Company had $27.4 million of equity securities, primarily of publicly traded entities, as of December 31, 2012.The aggregate amount of securities carried at cost, for which the Company has not elected the fair value option, was $2.6 million as of December 31, 2012. The remaining $24.8 million in equity investments, which are stated at fair value, are not hedged and are exposed to the risk of changing market prices.The Company classifies all securities as “available-for-sale” for accounting purposes and marks them tofair valueon the balance sheet at the end of each period unless they are securities for which the Company has not elected the fair value option.Securities carried at cost are adjusted for impairment, if conditions warrant. Management estimates that its publicly traded investments will generally be consistent with trends and movements of the overall stock market excluding any unusual situations.An immediate 10% change in the fair value of our equity securities carried at fair value would have a $1.5 million effect, net of deferred tax, on comprehensive income. At December 31, 2012, the Company evaluated all of its equity investments for impairment. The results of those evaluations are discussed in Note 2, Investments, of Notes to Consolidated Financial Statements. Interest rates on the Company’s term loan and line of credit for 2012 were variable, subject to interest rate minimums or floors and were based on the lender’s national prime rate less 0.75% and lender’s national prime rate less 0.50%, respectively. After entering into the new credit agreement with its current lender on December31, 2012, the interest rates on the Company’s advancing term loan, revolving loan and term loan are all variable, subject to interest rate minimums or floors and based on the rate of interest regularly published by the Wall Street Journal and designated as the U.S. Prime Rate (hereto referred to as the WSJ prime rate) less 1.50%, the WSJ prime rate less 1.50% and the WSJ prime rate less 1.25%, respectively. See Note 4, Line of Credit and Long-Term Debt, of Notes to Consolidated Financial Statements for further discussion. InflationInflation directly affects the Company’s operating costs. The manufacture of cement requires the use of a significant amount of energy. The Company burns primarily solid fuels, such as coal and petroleum coke and to a lesser extent natural gas, in its kilns. Increases above the rate of inflation in the cost of these solid fuels, natural gas, or in the electricity required to operate our cement manufacturing equipment could adversely affect our operating profits. Prices of the specialized replacement parts and equipment the Company must continually purchase tend to increase directly with the rate of inflation with the exception of equipment and replacement parts containing large amounts of steel. In recent years, steel prices have tended not to follow inflationary trends, but rather have been influenced by worldwide demand. Prices for diesel fuel used in the transportation of our raw materials and finished products also vary based on supply and demand and in some years exceed the rate of inflation adversely affecting our operating profits. Environmental RegulationsThe Company’s cement plant emissions are regulated by the Kansas Department of Health and Environment (KDHE) and the EPA.KDHE is responsible for the administration and enforcement of Kansas environmental regulations, which typically mirror national regulations. Aruling promulgated by the EPA in 2009 required us to install carbon dioxide (CO2) Continuous Emission Monitors (CEMs) to track various aspects of the production process to effectively establish a Greenhouse Gas (GHG) inventory for our cement manufacturing facility. The EPA Administrator has made two important findings clearing the way for EPA to regulate greenhouse gases under the Clean Air Act.The “Endangerment Finding” clarifies EPA’s belief that current and projected concentrations of six key greenhouse gases in the atmosphere pose a threat to human health and welfare.Further, the “Cause or Contribute Finding”, associates the emissions of the six named GHGs with the threat to public health and welfare.In July 2012 the Court of Appeals for the D.C. Circuit affirmed EPA’s findings on these two rules. At this time it is difficult to determine if the EPA will act on the “Endangerment Finding”, what that action may involve and when it might be put into place. We are currently not aware of any other final GHG or climate change regulations or legislation. There are many variables making it difficult to predict the overall cost of GHG controls. It is equally difficult to determine when those costs will be realized, or even the feasibility of any additional regulations or legislation being enacted or finalized.We believe there is consensus in the industry that the costs of CO2 limits required through regulation or legislation could be substantial enough to fundamentally adversely change the cement manufacturing business. On December 20, 2012, the EPA issued a final rule amending NESHAP for the Portland Cement Manufacturing Industry and the New Source Performance Standards (NSPS) for Portland Cement Plants. The final rule, which extends the compliance date by two years to September 9, 2015 and relaxes particulate matter emission standards for existing and new sources, is the culmination of over two years of reconsideration and litigation surrounding these regulations. The final version adopts the less stringent limits and requirements that were sought by the cement industry. Both the initial rule and the final rule require more stringent emission limitations on mercury (Hg), total hydrocarbons (THC) and hydrochloric acid (HCL). Particulate matter less than 10 microns in diameter (PM 10) limitations were raised from 0.04lbs./ton of clinker to 0.07 lbs./ton.Our current emission levels are below the limitations for mercury and THC so additional control equipment will not be required for these pollutants; however, we expect to incur increased costs for control equipment for PM 10 and HCL.There will also be additional costs for monitoring, testing and increased maintenance labor. As a result of these rule revisions, the Company will reassess its NESHAP strategy and planned capital expenditures, but major modifications to our approach appear unlikely at this time. Initial estimated costs to comply are discussed above under “Capital Resources”. On September 9, 2010 the EPA published New Source Performance Standards (NSPS) for nitrous oxide (NOx), sulphur dioxide (SO2) and particulate matter (PM 10).The rule applies to new or modified sources.At this time, management does not anticipate that modifications necessitated to comply with NESHAP will trigger application of NSPS. Althoughwe are not aware of anyproposed or pending climate change regulations apart from the GHG controls noted above, climate change regulation could result in (1) increased energy costs, (2) a shift toward carbon neutral fuels or carbon neutral offset strategies and (3) increased labor costs to acquire the specialized technical expertise needed to comply with the environmental regulations.Demand for our products could decrease due to increased pollution control costs reflected in the price of our products.Conversely, demand could increase as others try to meet their government environmental mandates by using concrete products known for their sustainability benefits and energy efficiency. In management’s opinion, the physical impact of a warmer climate in our market areawould increase the number of days with weather conducive for work to proceed on construction projects which in turnwould create the potential for greater profitability.Conversely, legislation and regulatory attempts to interfere with a natural warming cycle will, if successful, have an adverse effect on profitability.In addition, differences in environmental regulations in the United States from those of other cement producing countries could affect our ability to continue to compete with the cost of cement imported from other countries. Stock Market and Dividend Data On February 19, 2013, Monarch’s Capital Stock and Class B Capital Stock was held by approximately 560 and 380 record holders, respectively. Monarch is the transfer agent for Monarch’s stock which is traded on the over-the-counter market under the trading symbol “MCEM”.Over-the-counter market quotations reflect interdealer prices, without retail mark-up, mark-down orcommission and may not necessarily represent actual transactions.Following is a schedule of the range of the low and high bid quotations for Monarch’s stock as reported by Ameriprise, who ascertained this information through a subscription service through Bloomberg and of the dividends declared on Monarch’s stock, for each quarter of our two latest fiscal years: Price Dividends Price Dividends Quarter Low High Declared Low High Declared First $ $ $
